DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-10, 12-14, and16-23 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-10 and 16-22, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a plurality of internal electrical connections for connecting between said plurality of SiP electronic components, and an array of connectors formed on a bottom surface of said SiP substrate; a printed circuit board (PCB), wherein said PCB comprises a top layer, a ground layer, and a power layer, wherein said top layer comprises a plurality of escape traces on a top surface of said PCB, and wherein said SiP is mounted on said top surface of said PCB; and a plurality of electronic components mounted on said top surface of said PCB, wherein at least one of said plurality of electronic components is electrically connected to at least one of said plurality of escape traces, and wherein at least one of said plurality of SiP electronic components is electrically connected to at least one of said plurality of escape traces using said array of connectors" in combination with the remaining limitations of the claim 1. 
 Regarding claims 12-14 and 23, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" identifying and grouping power input, power output, and ground lines for said SiP electronic components; arranging a first group of an array of connectors on a bottom surface of the SiP, wherein " in combination with the remaining limitations of the claim 12. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 


/PETE T LEE/Primary Examiner, Art Unit 2848